PER CURIAM.
For a dollar per year, appellant, Capital City Country Club (CCCC), leases a 192-acre tract of land from the City of Tallahassee (City) on which it operates and maintains a private golf course. First, CCCC asserts that the property is exempt from ad valorem taxation because it paid an intangible property tax for its leasehold interest in the property. Second, CCCC contends that even if the property is subject to ad valorem and intangible property taxes, the appraiser erred in failing to deduct the value of CCCC’s leasehold interest from the fair market value of the property for purposes of calculating the ad valorem tax. We AFFIRM the judgment of the trial court and find that CCCC failed to show that the subject property was improperly taxed. See Section 196.199(2), Florida Statutes; Schultz v. TM Florida-Ohio Realty Ltd. Partnership, 577 So.2d 573 (Fla.1991); Valencia Center v. Bystrom, 543 So.2d 214 (Fla.1989); City of Orlando v. Hausman, 534 So.2d 1183 (Fla. 5th DCA 1988), review denied, 544 So.2d 199 (Fla.1989); In re Advisory Opinion of the Governor, 509 So.2d 292 (Fla.1987); Valencia Center, Inc. v. Publix Super Markets, 464 So.2d 1267 (Fla. 3d DCA), review denied, 475 So.2d 696 (Fla.1985); Ryder Truck Rental, Inc. v. Bryant, 170 So.2d 822 (Fla.1964).
AFFIRMED.
ERVIN, JOANOS and MINER, JJ., concur.